EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6-13 are cancelled.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, and 14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14 all of the prior art of record fails to teach or suggest the limitation of claim 1, a flood sensing device comprising: a memory: and a processor coupled to the memory, the processor configured to: acquire a plurality of types of traveling state data relating to traveling of a vehicle; and sense flooding of a road on which the vehicle travels by using (a) a physical quantity that is estimated on the basis of (i) a vehicle behavior model derived by machine learning using a multiple regression formula, which is configured by a driving force of the vehicle and a traveling resistance that includes an air resistance applied to the vehicle, a slope resistance applied to the vehicle, and a rolling resistance applied to the vehicle, and which determines the physical quantity that varies due to the vehicle traveling, and (ii) the plurality of types of traveling state data of the present time that are acquired, and (b) the physical quantity that is obtained from the traveling state data of the present time that is acquired. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art DE102014210103A1 discloses detecting a wadership of a vehicle, which comprises a chassis with a first axis and a second axis, at least one first level sensor is provided which is associated with the first axis. Furthermore, at least one second level sensor is provided which is associated with the second axis. On the basis of sensor values of the level sensors, a decision is made as to whether there is a wading run.
All dependent claims are allowable for at least the reasons of claim 1 and/or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665